Case 2:20-cv-02789 Document1 Filed 10/30/20 Pagelof7 PagelD1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE

 

WESTERN DIVISION
Davion Wilkins, )
)
Plaintiff, )
) Civil Action, Case No.:
v. )
) JURY DEMANDED
)
BTW Transportation, Inc., )
a Tennessee Corporation. )
)
Defendant. )

 

VERIFIED COMPLAINT FOR VIOLATION OF
THE FAIR LABOR STANDARDS ACT

 

COMES NOW Plaintiff Davion Wilkins (hereinafter referred to as "Mr. Wilkins" or
“Plaintiff’), by and through counsel, and for his Complaint against Defendant BTW
Transportation, Inc. (hereinafter referred to as “BTW” or “Defendant’’) states as follows.

NATURE OF THE COMPLAINT

L, Mr. Wilkins brings this action against BTW Transportation, Inc., a Tennessee
corporation, for the violation of federal law, specifically the Emergency Paid Sick Leave Act
(EPSLA) and the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

2. Mr. Wilkins seeks declaratory relief; back pay; front pay; unpaid Emergency Paid
Sick Leave compensation; and liquidated damages and/or other damages as permitted by
applicable law; in addition to attorney’s fees and expenses incurred in this action.

PARTIES

3. Mr. Wilkins is a resident of Memphis, Shelby County, Tennessee.

Mee IN. GAP AAS PIAL Anta nAn dina 4 Ar attARn “AA.
Case 2:20-cv-02789 Document1 Filed 10/30/20 Page2of7 PagelD 2

4. At all relevant times, Mr. Wilkins was an employee of Defendant for FLSA
purposes.
5. Defendant BTW Transportation, Inc., is a Tennessee corporation and may be

reached for service at, 831 Bullington Avenue, Memphis, TN 38106-4652.

 

6. Defendant was Mr. Wilkins’ employer at all times pertinent to this complaint.
JURISDICTION AND VENUE
7. This action for damages is brought pursuant to the Fair Labor Standards Act, 29

U.S.C. § 201, et seg. This Court has federal question subject matter jurisdiction pursuant to 29
U.S.C. §§ 216(b) and 217.

8. Defendant is a legal entity incorporated in the State of Tennessee. Therefore, this
Court has personal jurisdiction over Defendant.

9. Defendant does business in the Western District of Tennessee. Furthermore, a
substantial part of the events giving rise to Mr. Wilkins’ claims occurred in the Western District
of Tennessee. Thus, pursuant to 28 U.S.C. § 1391(b), venue for this action properly lies in the
Western District of Tennessee.

FACTUAL BACKGROUND
10. Defendant employed Mr. Wilkins as Driver from approximately April of 2019 until
July 11, 2020.
11. On or about June 30, 2020, Mr. Wilkins took his mother to the hospital where she
was tested for COVID-19.
12. On or About July 1, 2020, Mr. Wilkins’ mother received the results of her test

indicating that she had tested positive for COVID-19.

M.-P. GRP AAS PAL ARAL 8 aa tA RA ARK.
Case 2:20-cv-02789 Document1 Filed 10/30/20 Page3of7 PagelD 3

13. On or About July 1, 2020, Mr. Wilkins’ notified Mr. Bridges, owner of BTW
Transportation, that he would need to self-quarantine while awaiting testing for COVID-19. Mr.
Bridges approved.

14. Mr. Wilkins was tested on or about July 7, 2020, the earliest available date.

15. Mr. Wilkins COVID-19 test has a turnaround period of five to ten days.

16. Mr. Wilkins provided BTW with frequent updates on the status of his status during
this turnaround period.

17. On or About July 11, 2020, Mr. Bridges fired Mr. Wilkins, stating that he had
refused to come to work.

COUNT I
FAILURE TO PROVIDE REQUIRED COMPENSATION IN VIOLATION OF THE
EMERGENCY PAID SICK LEAVE ACT AND THE FLSA

18. Mr. Wilkins re-alleges and incorporates herein the allegations contained in
Paragraphs | through 17 as if they were set forth fully herein.

19. The Emergency Paid Sick Leave Act, a law passed under the Families First
Coronavirus Response Act, requires that an employer shall provide each employee paid sick
leave at the employee’s regular rate of pay where the employee is unable to work because the
employee is quarantined, and or experiencing COVID-19 symptoms and seeking a medical
diagnosis. H.R. 6201, Families First Coronavirus Response Act.

20. | Under the Emergency Paid Sick Leave Act an employer who violates this act
shall, “be considered to have failed to pay minimum wages in violation of section 6 of the Fair

Labor and Standards Act of 1938 and be subject to the penalties described in sections 16 and 17

of such Act”. H.R. 6201, Families First Coronavirus Response Act.

Re. aA Ans POUAL ARTA Anna aA ee.
Case 2:20-cv-02789 Document1 Filed 10/30/20 Page4of7 PagelD4

21. “No employee who appropriately utilizes emergency paid sick leave” under the
Emergency Paid Sick Leave Act “will be discharged , disciplined or discriminated against for
work time missed due to this leave.” H.R. 6201, Families First Coronavirus Response Act.

22. Upon information and belief, at all relevant times, Defendant was an “employer”
engaged in the interstate “commerce” and/or in the production of “goods” for “commerce”
within the meaning of the FLSA, 29 U.S.C. § 203.

23. Upon information and belief, at all relevant times, Defendant employed and/or
continues to employ “employee[s],” such as Mr. Wilkins.

24. — Mr. Wilkins was required to self-quarantine by a health care professional and put
BTW on notice of that fact. Once BTW was put on notice, they were required to provide Mr.
Wilkins with eighty (80) hours of paid sick leave as a full-time employee at his regular rate.

25. Neither Defendant nor Mr. Wilkins were, during the entirety of Mr. Wilkins’
employment with Defendant, exempt from the Emergency Paid Sick Leave Act and was thus
entitled to be paid emergency sick leave.

26. BTW did not provide Mr. Wilkins with this required paid sick leave and as a
result is in violation of Section 6(a)(1) of the FLSA.

COUNT IT
WRONGFUL TERMINATION/RETALIATION IN VIOLATION OF THE
EMERGENCY PAID SICK LEAVE ACT AND THE F LSA

27. Mr. Wilkins re-alleges and incorporates herein the allegations contained in
Paragraphs | through 26 as if they were set forth fully herein.

28. Under the Emergency Paid Sick Leave Act, “[n]o employee who appropriately

utilizes emergency paid sick leave under” the Act “will be discharged, disciplined or

discriminated against for work time missed due to this leave.”

Mme - IR. GRP AA PAL AntAounnina ana MAA LAR.

 
Case 2:20-cv-02789 Document1 Filed 10/30/20 Page5of7 PagelID5

DEMAND FOR JURY TRIAL
Plaintiff Davion Wilkins hereby demands a jury trial on all causes of action and claims

with respect to which she has a right to jury trial.

Respectfully submitted,

s/Philip Oliphant

Alan G. Crone, TN Bar No. 014285
Philip E. Oliphant, TN Bar No, 025990
THE CRONE LAW FIRM, PLC
88 Union Avenue, 14" Floor
Memphis, TN 38103

901.737.7740 (voice)

901.474.7959 (voice)

901.474.7926 (fax)
acrone@cronelawfirmplc.com
poliphant@cronelawfirmple.com
Attorneys for Plaintiff

Me - IN. GAP AA PAL antAsaolinnlina— 42 AP ATIAR LARK

 
Case 2:20-cv-02789 Document1 Filed 10/30/20 Page6of7 PagelID6

DECLARATION AND VERIFICATION

I, Davion Wilkins, verify and declare that the facts stated in the forgoing Verified
Complaint for violation of the Fair Labor Standards Act are true to the best of my knowledge and
belief, and that the Complaint was not made out of levity or by collusion with Defendant, but in

sincerity and truth for the causes mentioned in the Complaint.

Doevton willheus

Davion Wilkins

10 / 30 / 2020

 

 

Date

Me 2 IN. GRP AAS PAL anaAstolinnlna 4 Arana LARK.

 

 
Case 2:20-cv-02789
VY HELLOSIGN

TITLE

FILE NAME

DOCUMENT ID

AUDIT TRAIL DATE FORMAT

STATUS

Document History

G 10/30/2020
SENT 12:09:06 UTC-6
<=> 10/30/2020
VIEWED 16:35:50 UTC-6
ee 10 / 30 / 2020
SIGNED 16:37:09 UTC-6
GY 10/30/2020

Powered by VW HELLOSIGN

 

Document 1 Filed 10/30/20 Page 7of7 PagelD 7

Audit Trail

Wilkins - Phase I] ALS & Complaint to review/verify
Phase II FL...-103020.doc and 1 other
42599157d0b43737dd32d84a4e251 7{06c96dada
MM /DD/YYYY

® Completed

Sent for signature to Davion Wilkins
(davionwilkins390@gmail.com) from jlc@cronelawfirmplc.com
IP: 73.177.108.241

Viewed by Davion Wilkins (davionwilkins390@gmail.com)
IP: 107.77.241.417

Signed by Davion Wilkins (davionwilkins890@gmail.com)
IP: 107.77.241.17

The document has been completed.
